Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 1

 

AMENDMENT NO. 1 dated as of March 16, 2005 to the Credit Agreement referred to
below, between TECO ENERGY, INC., a Florida corporation (the “Borrower”), TECO
FINANCE, INC., a Florida corporation (the “LC Obligor” and, together with the
Borrower, the “Obligors”), each of the Lenders identified under the caption
“LENDERS” on the signature pages hereto and JPMORGAN CHASE BANK, N.A. (formerly
known as JPMorgan Chase Bank), as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

 

The Obligors, the Lenders party thereto (individually, a “Lender” and,
collectively, the “Lenders”) and the Administrative Agent are parties to a
Credit Agreement dated as of June 30, 2004 (as amended, the “Credit Agreement”).
The Obligors and the Required Lenders wish to amend the Credit Agreement in
certain respects, and accordingly, the parties hereto hereby agree as follows:

 

Section 1. Definitions. Capitalized terms used in this Amendment No. 1 and not
otherwise defined are used herein as defined in the Credit Agreement.

 

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 hereof, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:

 

2.01. References in the Credit Agreement (including references to the Credit
Agreement as amended hereby) to “this Agreement” (and indirect references such
as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended hereby.

 

2.02. Section 5.3.4 of the Credit Agreement is hereby amended in its entirety to
read as follows:

 

“5.3.4 Except for the Pledge Agreement, Borrower shall not, and shall not permit
any of its Subsidiaries to, sell, assign or otherwise transfer, by way of
collateral assignment or otherwise, or dispose of, directly or indirectly (by
way of collateral assignment or otherwise) any Equity Interests (any such
transaction, an “Equity Disposition”) in LC Obligor, Pledgor, any TECO Transport
Entity, any TECO Coal Entity or any Significant Subsidiary; provided that (i)
Borrower or any of its Subsidiaries may engage in limited recourse project
financing transactions as provided in Section 5.3.3; (ii) Tampa Electric may
issue preferred stock; and (iii) Borrower or its Subsidiaries may make an Equity
Disposition of Equity Interests in a Subsidiary of TECO Coal or in a Subsidiary
of TECO Transport (A) for an amount not less than the fair value thereof,
comprised of (I) cash and/or (II) non-cash consideration not in excess of 25% of
the total proceeds of such Equity Disposition or (B) as long as such Equity
Disposition does not constitute the disposition, directly or indirectly, of any
substantial part of the property, business

 



--------------------------------------------------------------------------------

or assets of the TECO Coal Entities taken as a whole or of the TECO Transport
Entities taken as a whole; provided that any such Equity Disposition of Equity
Interests in any Subsidiary of TECO Transport, or any subsequent disposition or
use of the proceeds of such Equity Disposition, could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.”

 

Section 3. Representations and Warranties. Each Obligor (as to itself and its
Subsidiaries) represents and warrants to the Lenders that (a) its
representations and warranties set forth in Article IV of the Credit Agreement
are true and complete on the date hereof as if made on and as of the date hereof
and as if each reference in said Article IV to “this Agreement” included
reference to this Amendment No. 1 (unless such representation and warranty
relates solely to another time, in which event such representation or warranty
is true and correct as of such other time) and (b) no Event of Default or
Inchoate Default shall have occurred and be continuing.

 

Section 4. Conditions Precedent to Effectiveness. The amendments set forth in
Section 2 hereof shall become effective, as of the date hereof, upon receipt by
the Administrative Agent of one or more counterparts of this Amendment No. 1
executed by the Obligors and the Required Lenders.

 

Section 5. Confirmation of Guarantee and Pledge Agreement. The Borrower hereby
confirms and ratifies all of its obligations under the Credit Facility Documents
to which it is a party, including its obligations as a guarantor under Article
IX of the Credit Agreement as amended hereby. By its execution on its signature
line provided below, TECO Diversified, Inc., as the Pledgor, hereby confirms and
ratifies all of its obligations under the Pledge Agreement and the liens granted
by it under the Pledge Agreement, represents and warrants that the
representations and warranties set forth in Section 4 of Pledge Agreement are
true and complete on the date hereof as if made on and as of the date hereof
(unless such representation and warranty relates solely to another time, in
which event such representation or warranty is true and correct as of such other
time) and confirms that all references in the Pledge Agreement to the “Credit
Agreement” (or words of similar import) refer to the Credit Agreement as amended
hereby without impairing any such obligations or liens in any respect.

 

Section 6. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 1 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same agreement and any of the parties hereto may execute
this Amendment No. 1 by signing any such counterpart. This Amendment No. 1 shall
be governed by, and construed in accordance with, the law of the State of New
York.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first above written.

 

TECO ENERGY, INC.

By:

 

/s/ S.W. Callahan

   

Name:

 

S.W. Callahan

   

Title:

  Vice President – Treasury and Risk Management (Treasurer) and Assistant
Secretary TECO FINANCE, INC.

By:

 

/s/ S.W. Callahan

   

Name:

 

S.W. Callahan

   

Title:

  Vice President and Assistant Secretary Agreed as set forth in Section 5 above:

TECO DIVERSIFIED, INC.

By:

 

/s/ S.W. Callahan

   

Name:

 

S.W. Callahan

   

Title:

  Assistant Secretary

 

- 3 -



--------------------------------------------------------------------------------

LENDERS JPMORGAN CHASE BANK, N.A. By:  

/s/ Peter M. Ling

   

Name:

 

Peter M. Ling

   

Title:

 

Managing Director

MERRILL LYNCH BANK USA

By:  

/s/ Louis Alder

Name:

 

Louis Alder

Title:

 

Director

MORGAN STANLEY BANK

By:  

/s/ Daniel Twenge

Name:

 

Daniel Twenge

Title:

 

Vice President

Morgan Stanley Bank

UBS LOAN FINANCE LLC

By:  

/s/ Edward Cripps

Name:

 

Edward Cripps

Title:

 

Director

Banking Products Services, US

By:  

/s/ Winslowe Ogbourne

Name:

 

Winslowe Ogbourne

Title:

 

Associate Director

Banking Products Services, US

CITICORP USA, INC.

By:  

/s/ Amit Vasani

Name:

 

Amit Vasani

Title:

 

Vice President, Global Power

388 Greenwich Street/21st Floor

(212) 816-4166

 

- 4 -



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

By:        

Name:

       

Title:

       

BNP PARIBAS

By:    

Name:

       

Title:

       

SOCIETE GENERALE NEW YORK

By:  

/s/ R. Wayne Hutton

Name:

 

R. Wayne Hutton

Title:

 

Managing Director

 

- 5 -